Citation Nr: 0817085	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In connection with his appeal the veteran testified at a 
videoconference hearing in March 2007, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims files.


FINDING OF FACT

The veteran's diabetes mellitus is etiologically related to 
his service-connected hepatitis C.


CONCLUSION OF LAW

The criteria for service connection on a secondary basis for 
diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran was diagnosed with hepatitis C in June 2001, and 
he began chemotherapy treatments in October 2001, including 
the use of interferon and ribavirin.  The veteran complained 
of numerous symptoms at that time, which he believed to be 
side-effects of the treatment.  Those included headaches, 
memory loss, insomnia, loss of muscle tone, an enlarged 
abdomen, and drainage from his cheek.  Lab test results dated 
in August 2002 include an elevated blood glucose reading.  

Service connection was granted for hepatitis C in July 2003.  
The veteran was first diagnosed with diabetes mellitus in 
late 2002.  In a December 2002 progress note, there is a 
notation of newly diagnosed diabetes mellitus.  

The veteran has submitted a publication of the Veterans 
Health Administration (VHA) on the topic of hepatitis C.  
That publication discusses side effects of medication 
typically administered to treat hepatitis C, specifically 
listing interferon and ribavirin, and stating that side 
effects may include "[h]aving problems with thyroid disease 
or diabetes."  

A VA physician examined the veteran in July 2003 and provided 
the following opinion: "I am unaware of any studies or any 
scientific data that relate hepatitis C as causing diabetes."  
However, the Board notes that the July 2003 medical opinion 
did not address the effect of the drugs administered to treat 
hepatitis C.  In October 2007, the Board requested a VHA 
opinion to address this question.  In a December 2007 
opinion, a VHA endocrinologist stated that hepatitis C has 
been associated with diabetes mellitus in epidemiologic 
studies.  These studies have shown that there seems to be a 
significantly higher prevalence of diabetes in patients that 
have hepatitis C, and that hepatitis C virus may have a role 
in increasing insulin resistance.  While some problems were 
noted with the data, the physician found that it supports an 
association between hepatitis C and diabetes mellitus.  In 
addition, she noted that the use of interferon/ribavirin in 
the treatment of hepatitis C has led to a few case reports of 
the therapy resulting in diabetes, usually through the 
increase in autoimmunity, resulting in a type I, ketosis-
prone diabetes.  Hyperglycemia was found to be a possible 
complication/adverse effect of interferon.

In a January 2008 addendum, the VHA physician stated that, 
after review of the veteran's chart, she believes that there 
is a greater than 50 percent chance that the veteran's 
diabetes mellitus was worsened by his chronic hepatitis C.

While there does appear to be some conflict between the July 
2003 and December 2007 opinions, the Board notes that the 
July 2003 examiner provided no explanation for his 
conclusion.  By contrast, the VHA opinion was explained in 
great detail.  The Board accordingly adopts the conclusions 
of the VHA physician.  

While the January 2008 opinion is stated in terms of 
worsening of diabetes rather than causation, additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen, 7 Vet. App. 
at 448.

As the evidence demonstrates an etiological relationship 
between the veteran's diabetes mellitus and incurrence and/or 
aggravation of his service-connected hepatitis C, the Board 
concludes that service connection for diabetes mellitus is in 
order. 


ORDER

Entitlement to service connection for diabetes mellitus is 
granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


